As filed with the Securities and Exchange Commission on February 7, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-6653 The Jensen Portfolio, Inc. (Exact name of registrant as specified in charter) 2130 Pacwest Center, 1ifth Avenue Portland, OR 97204-3721 (Address of principal executive offices) (Zip code) Robert McIver 2130 Pacwest Center, 1ifth Avenue Portland, OR 97204-3721 (Name and address of agent for service) (800) 221-4384 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2007 Item 1. Report to Stockholders. the Jensen Portfolio Letter from The Investment Adviser DEAR FELLOW SHAREHOLDERS: The Jensen Portfolio—Class J Shares—returned 2.15% for the six months ended November 30, 2007, compared to a decline of 2.33% over this period for the Standard
